UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1236


HARLEY DAVID CROSBY,

             Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; SOUTH
CAROLINA HIGHWAY PATROL; JAMES C. FILYAW,

             Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:15-cv-01455-RMG)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harley David Crosby, Appellant Pro Se. Christopher Thomas Dorsel, Sandra J. Senn,
SENN LEGAL, LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harley David Crosby appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) claim and remanding the remaining claims to the state court. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Crosby v. South Carolina Dep’t of Pub. Safety, 2:15-cv-01455-RMG

(D.S.C. Jan. 30, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2